It is ordered and adjudged by this court that the judgment of the said Court of Appeals be, and the same is hereby, affirmed, for the reason that the question whether the building and machinery located on the premises within the clear space clause of the policy constituted an unused or idle sawmill was a question of fact and not of law, and the Court of Appeals found in effect that the evidence all tended to prove that it was an idle sawmill and that there was no evidence that tended to prove the contrary.
Judgment affirmed.
KINKADE, ROBINSON, JONES, MATTHIAS and DAY, JJ., concur.
  MARSHALL, C.J., and ALLEN, J., not participating. *Page 621